248 S.W.3d 640 (2008)
Carolynne M. KIEFFER, Appellant/Plaintiff,
v.
Gary L. ZUCKER and Mary A. Zucker, Respondents/Defendants.
No. ED 89854.
Missouri Court of Appeals, Eastern District, Division Two.
March 25, 2008.
Carolynne M. Kieffer, St. Louis, MO, pro se.
Paul Martin, Keith K. Cheung, Curtis, Heinz, Garrett & O'Keefe, P.C., St. Louis, MO, for Respondent.
Before PATRICIA S. COHEN, C.J., BOOKER T. SHAW, J., and KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Carolynne M. Kieffer appeals from the trial court's judgment in favor of Gary Zucker and Mary Zucker (collectively referred to as Tenants) granting Tenants' Motion to Enforce Settlement.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).